 


110 HR 287 IH: Notch Baby Health Care Relief Act of 2007
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 287 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mrs. Emerson introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a refundable credit to certain senior citizens for premiums paid for coverage under Medicare Part B. 
 
 
1.Short titleThis Act may be cited as the Notch Baby Health Care Relief Act of 2007.
2.Premiums paid by certain senior citizens for Medicare Part B
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by redesignating section 36 as section 37 and by inserting after section 35 the following new section:

36.Premiums paid by certain senior citizens for Medicare Part B
(a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to the aggregate premiums paid under section 1840 of the Social Security Act by the taxpayer during the taxable year for enrollment of the eligible individual under part B of title XVIII of such Act.
(b)Eligible individualFor purposes of subsection (a), the term eligible individual means—
(1)an individual born after 1916 and before 1927 who had wages or self-employment income credited for one or more years prior to 1979 and who was not eligible for an old-age or disability insurance benefit, and did not die, prior to January 1979,
(2)the spouse (as determined under section 7703) of an individual described in paragraph (1), and
(3)the widow or widower, as the case may be, of an individual described in paragraph (1)..
(b)Technical amendments
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by striking or enacted and inserting enacted and by inserting before the period , or from section 36 of such Code.
(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the last item and inserting the following new items:


Sec. 36. Premiums paid by certain senior citizens for Medicare Part B.
Sec. 37. Overpayments of tax..
(c)Effective dateThe amendments made by this section shall apply to premiums paid after the date of enactment of this Act. 
 
